Citation Nr: 1456835	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-42 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1964.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for migraine headaches, with a 10 percent disability rating assigned, effective May 18, 2009.

The claim was remanded by the Board in June 2013 for additional development.  


FINDING OF FACT

The Veteran's headache disability has manifested by migraine-type headaches without characteristic prostrating attacks.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  No outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in November 2009, June 2013, and July 2013.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in June 2013, when it was remanded for additional development.  In accordance with the remand instructions, all outstanding VA treatment records were obtained, the June and July 2013 VA examinations were provided and the reports were associated with the claims file, and a supplemental statement of the case was issued in August 2013.  Since the record reflects compliance with the prior remand instructions, at least with respect to the issues decided herein, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Turning to the rating questions, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical, as well as industrial, history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Headaches

The Veteran's headache disability was assigned an initial disability rating of 10 percent, effective May 18, 2009, under Diagnostic Code 8100 for migraine headaches.  Diagnostic Code 8100 provides a 30 percent disability rating with characteristic prostrating attacks occurring on an average once a month over the last several months and a 50 percent rating where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

Based on the evidence of record, the Board concludes that manifestations of the Veteran's headaches do not more nearly approximate a 30 percent rating as there is no evidence of prostrating attacks.

A March 2009 VA treatment record indicated treatment for headaches and that 90 percent of the headaches were aborted by the use of medication.  A May 2009 VA treatment record indicated that the Veteran denied headaches as of late.  While an August 2009 letter from the Veteran's treating physician stated that the headaches were daily and disabling, and that the maximum disability benefit was warranted, the physician did not provide a rationale for the opinion and did not point to any specific evidence in support.  Then, a November 2009 VA treatment record again indicated that the Veteran had not had recent headaches.  

In a November 2009 examination, the VA examiner noted that the Veteran began complaining of headaches after he underwent a septoplasty for a deviated septum in September 2008.  Following the surgery, he had constant, severe headaches for three to four months, which then began to decrease in severity and frequency and were helped with medication.  At the time of the examination, he had had one headache a day, which lasted for about two hours and which he rated as an eight or nine out of ten in severity.  He reported that he was able to sleep normally as the headaches did not awaken him from sleep.   

While the remaining VA treatment records indicated an occasional increase in headache symptoms, they largely noted the Veteran's reports that his headache symptoms were improving and/or stable.  In a November 2011 VA record, the Veteran reported a new left-sided headache that occurred three to four times per day; however he stated that his headaches improved after lying down and went away within 15 to 30 minutes or with medication.  In April 2012, the Veteran began reporting that his headaches had resolved ever since he stopped drinking caffeine.  Then in January 2013, he reported that the headaches had resolved except for when he wore inappropriate glasses.   

The Veteran was examined in June and July 2013, where he continued to report migraine headache symptoms, which included mild daily headaches and severe headaches occurring two or three times per week and lasting for two to six hours.  However, the June 2013 examiner noted that the Veteran's headaches do not have any impact on his ability to complete activities of daily living and, after examining the Veteran, both VA examiners found that he did not experience any prostrating migraine or non-migraine attacks.  

This evidence reflects that the Veteran's headaches are not manifested by symptoms of characteristic prostrating attacks occurring on average of at least once a month.  The Board remanded the claim to determine the frequency and severity of the headaches and the evidence does not demonstrate that he experiences any prostrating headaches.  While reports describing the frequency and severity of the headaches have varied, at no time has the Veteran reported or has a medical professional found that they produced severe economic inadaptability.  In fact, he has most recently reported during VA treatment that his headaches have been stable.  

Although the Veteran's physician, Dr. T.B., indicated his headaches should be evaluated at the maximum disability level in September 2009 and July 2010 letters, a rationale for these opinions was not provided and the opinions are in contradiction to the evidence of record immediately before and after them.  Moreover, the physician did not indicate that the Veteran had prostrating attacks or that he was referencing the criteria for assigning a VA disability rating for headaches.  The only medical evidence indicating whether the headaches are prostrating is contained in the recent VA examination reports, which specifically indicate that headaches are not prostrating in nature.  

Therefore, the Board finds that the Veteran is not entitled to an initial schedular rating in excess of 10 percent under Diagnostic Code 8100. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

Here, the frequency, duration, and nature of the Veteran's headaches are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO denied TDIU during the course of this claim in September 2013 and the Veteran did not appeal.  

In the event that there is anything in the record that implicitly raises an additional claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected headache disability precludes employment.  As discussed, the evidence demonstrates that the headache disability is not manifested by prostrating attacks.  Though the Veteran reported that he was forced to quit his last job as a bus driver due to his physical disabilities, he has not reported that he had to stop working or could not obtain and maintain employment due to his service-connected migraine headaches.  Moreover, the June 2013 VA examiner specifically found that the Veteran was not unable to obtain and maintain gainful employment due to his service-connected disabilities and that he was able to perform many types of sedentary employment.  Thus, entitlement to a TDIU due to his service-connected headache disability is not warranted.  

The Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A higher initial rating in excess of 10 percent for migraine headaches is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


